Citation Nr: 1114226	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  08-34 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for lumbar spine radiculopathy to the lower extremities.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and F.W.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active military service from July 1961 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issues of entitlement to service connection for sinusitis, headaches, and lumbar spine radiculopathy to the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On November 10, 2010, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal of the issue of entitlement to service connection for a cervical spine disability.  



CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204(a) (2010).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

On November 10, 2010, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal of the issue of entitlement to service connection for a cervical spine disability.  He withdrew the appeal of this issue both on the record at his Board hearing and by a signed statement submitted at the hearing.  The Board finds that the Veteran has expressed his desire to withdraw his appeal in regards to the issue of entitlement to service connection for a cervical spine disability.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the claim of service connection for a cervical spine disability.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board does not have jurisdiction to review this issue and the appeal of the issue of entitlement to service connection for a cervical spine disability is dismissed.



ORDER

The appeal of the issue of entitlement to service connection for a cervical spine disability is dismissed.


REMAND

The Board finds that additional development is necessary in regards to the claims of service connection for sinusitis, headaches, and lumbar spine radiculopathy to the lower extremities.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as organic diseases of the nervous system, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2010).

The Veteran asserts that he has had headaches and sinus symptoms ever since his active military service.  He maintains that these disabilities began in August 1961 and have been present ever since.  Thus, the Veteran contends that service connection is warranted.

Through submitted statements and hearing testimony, the Veteran states that he began having headaches and sinus problems when he was in Fort Jackson, South Carolina, in 1961.  He reported that he has been having problems off and on for the rest of his life.  

The Veteran's service treatment records include an August 1961 record reflecting that he sought treatment for possible sinusitis, which was characterized by bifrontal, dull, steady headaches of six days' duration.  He also sought treatment in December 1962 for frontal headaches that he had experienced for the past two weeks without nasal trouble.  The impression was right frontal headaches, no pathology found.  

In terms of a current disability, the Veteran has submitted a September 2008 medical opinion that was written by a private examiner on the Veteran's behalf.  This opinion includes a discussion of the Veteran's pertinent medical history as described by the Veteran himself, and the findings of a physical examination of the Veteran.  The examiner diagnosed chronic sinusitis and chronic sinus headache and opined that these disabilities were, with a degree of medical certainty, a result of the Veteran's military service.  He cited the Veteran's exposure to oils, gases, petrols, and some of the vehicles he repaired while in Germany, and "the paucity of treatment and paucity of sophisticated diagnosis which was occurring at that time" as factors that were relevant to his opinion.  

Also of record is an October 2008 VA examination report that includes a diagnosis of chronic sinus headache.  The VA examiner opined that this disability is less likely as not related to the Veteran's active duty service because no chronic persistent headache diagnosis was established in service and continuity of symptomatology had not been established.  The examiner also observed that the Veteran sinus x-rays from several years ago do not show sinusitis.  (The Board notes that the VA examiner incorrectly identified the sinus x-rays as "service medical records."  In fact, the earliest sinus x-ray of record is from August 1975, which is approximately twelve years following the Veteran's separation from service.)  

The Board notes that, in the case at hand, the October 2008 VA examination report only addresses the sinusitis claim to the extent that the Veteran's reported headaches may relate to a sinus disability.  While it does contain an implied negative etiology opinion based on a lack of continuity of symptomatology of sinusitis since service, this opinion is incomplete for purposes of deciding the Veteran's sinus claim.  

The United States Court of Appeals for Veterans Claims (Court) has held that a claim is not limited to a specific diagnosis, but rather a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, although the pertinent claim has been characterized as service connection claims for 'sinusitis,' the claim encompasses symptomatology that may pertain to other diagnoses.  

In particular, the Board notes that the Veteran's VA medical records reflect he is currently being treated for allergic rhinitis.  A VA medical record from September 1975 lists an impression of allergic rhinitis, apparently after the negative August 1975 sinus x-rays.  

Given the in-service sinus complaints from August 1961 and the post-service documentation of treatment for allergic rhinitis, the sinusitis and headaches claims must be remanded for a new VA examination and etiology opinion.  

In regards to the claim of service connection for lumbar spine radiculopathy to the lower extremities, the Board finds that recent test findings make it necessary to remand this claim for a new VA examination.  Specifically, the Board notes that the neurological examination findings from the September 2008 private examiner include "L5-S1 deficits that are congruent with L5-S1 dermatomal patterns," as well as positive straight leg raise, Lasegue, and Naffziger tests.

The October 2008 VA examination report notes that "[b]ack pain today does not radiate into the lower extremities and neurologic examination of the lower extremities is normal."  An April 2007 CT scan report noting no evidence of spinal stenosis or disk herniation on CT scan is attached to the examination report.  

A May 2009 VA examination report reflects that the Veteran reported pain in the mid-lumbar area that radiates primarily towards his right side, to the right groin, sometimes to the right knee, but more to the buttock and occasionally to the left buttock.  Deep tendon reflexes were 1/4 bilaterally with no pathologic reflexes and intact sensation.  The examination report reflects that a May 2009 lumbar spine x-ray was normal.  The examiner diagnosed chronic lumbar strain with mild facet arthrosis.  The examiner noted that the most recent CT scan of the lumbar spine showed no evidence of herniated disk or spinal stenosis.  Although there was a central bulge at L5-S1, this was noted not to be related to any nerve root compression.  The examiner also noted that the Veteran showed no objective evidence or symptoms of nerve root compression, radiculitis, or radiculopathy in the lower extremities.

The Board notes that the most recent CT scan of record is from April 2007, which is more than one year prior to the September 2008 private evaluation.  Given that both of the subsequent VA examinations (from October 2008 and May 2009) rely in large part on the findings of the April 2007 CT scan, it appears as though the findings of the September 2008 private examination report may indicate a progression in the Veteran's reported neurologic symptomatology that might suggest a current diagnosis.  It is thus necessary to remand this case for a new VA examination.

If lumbar spine radiculopathy to the lower extremities is found on examination, an opinion should also be provided as to whether the Veteran has such a disability that was caused or has been made chronically worse by his service-connected degenerative disc disease of the lumbar spine.  In accordance with 38 C.F.R. § 3.310(b), if the designated examiner determines that a service-connected disability has made any lumbar spine radiculopathy to the lower extremities chronically worse, the examiner should comment on whether any of the evidence of record constitutes a baseline of the level of severity of the lumbar spine radiculopathy to the lower extremities.  The examiner should then provide an opinion as to how much the lumbar spine radiculopathy to the lower extremities has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination of his sinuses and headaches.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests, including a CT scan if appropriate, and studies should be performed and all clinical findings should be reported in detail.

The examiner should diagnose any current headache or relevant ear, nose, and throat disabilities and confirm whether the Veteran has sinusitis or allergic rhinitis.  If a current disability is found, the examiner should provide an opinion, based on a thorough review of the evidence of record, as to the medical probabilities that any such disability was caused or made chronically worse by his military service.  

The examiner must provide the complete rationale for the conclusion reached-to include, as appropriate, citation to specific evidence of record and/or medical authority.  An opinion should be issued for each identified pertinent disability.

2.  Schedule the Veteran for a VA examination of the spine and lower extremities.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655.)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should determine whether the Veteran has radiculopathy of the lower extremities and should diagnose any current disability of the low back and lower extremities.  If a neurologic disability is found, the examiner should provide an opinion, based on a thorough review of the evidence of record, as to the medical probabilities that the Veteran has a neurologic disability that was caused or made chronically worse by his service-connected degenerative disc disease of the lumbar spine.  (If the examiner does not find that to be the case, he or she should, to the extent possible, reconcile the opinion with Dr. A.G.L's September 2008 private evaluation.)

If the examiner finds that the lumbar spine disability has an effect on any radiculopathy of the lower extremities, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any radiculopathy of the lower extremities.  If a baseline is established, the examiner should comment on how much the radiculopathy of the lower extremities has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  The examiner must provide the complete rationale for the conclusions reached-to include, as appropriate, citation to specific evidence of record and/or medical authority.

3.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner.

4.  After undertaking any other development deemed appropriate, re-adjudicate the service connection claims remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


